Ellerin, J. (concurring).
I agree with the majority that jurisdiction properly lies in Wisconsin, but believe that the child should be permitted to complete the current school term at the school in which she is presently enrolled. Accordingly, while I would direct judgment in favor of respondent, I would provide that the child be returned to respondent no later than June 30, 1990, unless petitioner obtains an order from the Wisconsin courts directing otherwise.
*69Sullivan, J. P., Ross and Carro, JJ., concur with Milonas, J.; Ellerin, J., concurs in an opinion.
Order, Supreme Court, New York County, entered on March 31, 1988, unanimously reversed, on the law, respondent-appellant’s motion to dismiss granted, the preliminary injunction vacated, and the petitioner-respondent directed to return the child to the respondent-appellant, without costs and without disbursements.